THE THIRTEENTH COURT OF APPEALS

                                    13-17-00552-CV


                                      L.A.M., Inc.
                                          v.
                              Austin Diamond District, LLC


                                   On Appeal from the
                    County Court at Law No. 2 of Travis County, Texas
                           Trial Cause No. C-1-CV-16-000388


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.         The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant, L.A.M., Inc.

       We further order this decision certified below for observance.

February 14, 2019